Per Curiam.
The question presented by the appeal in this case is whether the appellants are liable to a personal judgment for the amount óf a debt secured by a mortgage upon land conveyed to them by the mortgagor, and is entirely one of fact. It is contended that the deed to the appellants which assumed the mortgage was taken by an agent without their knowledge and authority. So far .as the time the deed was taken is concerned this may be conceded, and still we are of the opinion that the judgment should be affirmed. It clearly appears that the appellants knew thereafter that they were the owners of -the real estate for they subsequently conveyed the same by their warranty deed covenanting that they were the owners in fee simple; it appears by the proofs, especially by a letter of McClaine, the husband, that the appellants *493assumed and agreed to pay the mortgage debt. Whether they knew of the assumption clause in the deed at the time-it was executed or not, they knew it afterwards and made-certain payments of interest tbereon and ratified it beyond all question.
Affirmed.